Citation Nr: 0332756	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  01-08 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cold weather injury, to 
include frostbite, of the ears and nose.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to June 
1952.

This case comes to the Board of Veterans' Appeals (Board) by 
means of a July 2000 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

On a VA Form 21-4138, Statement in Support of Claim, dated in 
August 2002, the veteran stated that he would like "to 
initiate" a new claim for increased ratings for post-
traumatic stress disorder (PTSD) and residuals of frostbite 
of his feet.  This claim is referred to the RO for 
consideration.


FINDING OF FACT

In a VA Form 21-4138, Statement in Support of Claim, dated in 
August 2002, the veteran requested a withdrawal of all of his 
pending appeals and hearing requests.  
 

CONCLUSION OF LAW

The criteria for a withdrawal of the veteran's substantive 
appeal on the issue of entitlement to service connection from 
cold weather injury, to include frostbite, of the ears and 
nose, have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2003).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(b) (2003).  

The Board notes that on a VA Form 21-4138, Statement in 
Support of Claim, dated in August 2002, the veteran wrote, 
"I would like to withdraw all my pending appeals and hearing 
requests at this time.  I no longer wish to pursue those 
issues."  The veteran further stated that he would like "to 
initiate" a new claim for increased ratings for PTSD and 
residuals of frostbite of his feet.  The Board finds that 
this statement qualifies a valid withdraw of the issue on 
appeal under 38 C.F.R. § 20.204.

In light of the veteran's withdrawal of his appeal as to the 
issue of entitlement to service connection for residuals of 
frostbite to the ears and nose, there remains no allegation 
of error of fact or law for appellate consideration as to 
this issue.  Therefore, the Board does not have jurisdiction 
to review the appeal, and the appeal is dismissed.  


ORDER

The appeal of the issue of service connection for cold 
weather injury, to include frostbite, of the ears and nose is 
dismissed.


	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

